Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Pursuant to applicant's request filed on 9/14/2021, action by the Office was suspended on this application under 37 CFR 1.103(a) for a period of 3 month which has expired.
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract filed 11/18/2021 would be acceptable with the following change. Deletion from the last sentence the following text:  “that are to say new specific connectors and fittings adapted according to the requirement of each different design of the ornamental electrical molding intended to creates each new ornamental line”.  The language of this portion of the sentence is not fully supported by the original specification as filed.  
Specification
The substitute specifications filed 9/13/2021, 11/18/2021 have not been entered because they do not conform to 37 CFR 1.125(b) and (c) because: the markings showing additions and deletions are not fully shown relative to the Specification as filed March 24, 2009.  
Applicant has provided 15 different versions of the initial specification, all of which fail to comply with 37 1.125 in that applicant has not started with only the 20 page specification filed 3/24/2009 and showed every deletion using strikethrough and every addition using underlining.  While applicant makes the statement of no new matter, as discussed below, each not entered specification contains subject matter not supported by the original specification.  Applicant appears to be attempting to add the disclosure of his previous patent which is unnecessary and will not obviate the availability of applicant’s prior patent as prior art against the claimed invention in this application.  
The examiner cannot make a meaningful assessment of new matter prohibited by 35 USC 132 regarding the specifications filed 9/13/2021 and 11/18/2021.  Similar to previous substitute 
The examination and treatment of the claims and any assessment of new matter in the claims has been treated using the 3/24/2009 specification as filed and the claim listing filed 11/18/2021.  
No new substitute specification is being required. If allowable subject matter is identified, the examiner will work constructively with applicant to have the March 24, 2009 specification amended to address the drawings accepted 11/18/2021 and any conformance with claim language, formatting or reference numeral issues that may arise as a result of an allowed claim(s).  It is not constructive for applicant to submit multiple substitute specifications that repeatedly fail to comply with 37 CFR 1.125 and 35 USC 132. 
If applicant files any amendments to the specification in order to address the drawing objection below, such amendment must be a substitute specification showing markings relative to the 20 pages filed 3/24/2009.  Markings must be underlining for all additions and strikeout for all deletions.  Specifically, the Brief Description of the Drawings and the Detailed Description of the Drawings sections of the Specification filed March 24, 2009 would need to be amended under 37 CFR 1.121 or 37 CFR 1.125 to provide written disclosure to Figure 4C and “Prior art” Figures 5A-10 including any new reference numerals introduced by these drawings.  
Drawings
The drawings filed 11/18/2021 have been accepted. The drawings filed 9/13/2021 have not been accepted because Figure 5 includes new matter.
Applicant’s Own Prior Art
Applicant received US Patent 5,367,122 which is admitted prior art. This reference teaches
The molding is made up of soft flexible material performing a double function as insulator and body which will assume a desired decorative shape (col. 3, line 43-45).  
Multiple functional alternatives by providing an interconnecting feature using connecting pins allowing for adaptation to a great number of electrical fittings such as outlet, switches, fixtures, telephone or data jacks, etc. (col. 2, lines 14-18).
The body of the molding, extruded from moldable, insulating material may assume different shapes, textures and colors, allowing a great variety of ornamental designs. (col. 2, lines 20-24).
The ornamental electrical molding is used in combination with connectors to facilitate unions and fittings intended for expanding their specific function (col. 2, line 9-11).
The body can be manufactured from self-insulating material such as PVC, used in chair guards allowing the molding to absorb the shocks that chair guard usually bears without being deteriorated, thus adding to their electrical function a practical and ornamental function. (Col. 3, lines 6-11).
Column 4 generally discusses two types of conductor molding, juxtaposed conductor molding (Figure 1A and 1B) and concentric conductor molding (Figure 6).
Column 4, line 28-31, disclose two interconnecting plugs fitted at the ends of the concentric conductor molding to allow installation through a wall.
Figures 6 and 7 disclose spring resistant connection of a female pin to a male pin to provide a clamping effect and increase contact safety.  The tube includes insulating material (62, 63, 70; col. 4, lines 7-17, 33-39, 50-66).
Double sided adhesive strip is provided on the base of the molding to permit its adhesion to various surface types. (col. 2, lines 33-35).

Summary of the Disclosed Invention
The examiner believes the differences between applicant’s prior patent and the current application appears to be the two-piece variable and interchangeable interconnection module having a “generic” or invariable (e.g., common, ordinary, nondescript) base member containing well known insulated electrical components, circuits, and/or connection guides and a separate variable and interchangeable molded box cover of which four embodiments are shown in the figures.  The various interconnection modules are useable with known ornamental electrical molding such that the variability of the design aesthetic can be increased without unnecessarily increasing investment in inventory making the system more economic since a building block approach allows for expanded customization.     The examiner agrees with applicant that the instant application is an improvement on the previous patent with the addition of ornamental electrical molding system that is an accessory to the electrical molding which will complement architectural molding and allow for changes in shape, texture, and connections in “the accessory” to lower cost of inventory and allow for adjustment and updating of architectural molding to satisfy decoration needs and creating ornamental lines. (page 5).  The examiner does not agree with applicant that the prior art patent fails to teach or make obvious a flexible ornamental electric molding in combination with interconnection modules, electrical elements, and electrical fittings interconnecting molding segments and the desirability of variety  in shape or function of electrical molding and interconnection modules for ease of change in function and decoration (see Fig 5. De Olano ‘122).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-48 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains narrative and functional subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Generally, it appears that the applicant has chosen new claim terminology1 not supported by the original disclosure.  Below the examiner has provided several non-exhaustive examples of claim language not supported by the original specification, claims or drawings.  The following claim language is exemplary:
“non inherent” constituent elements (claim 36)
“modularly structured adaptable” interconnection module (claim 36)
“systematization of the said raw” constituent elements (claim 36)
“similar functions groups in different categories. . . all have different morphology” (claim 36)
“ are morphologically conditioned by the ornamental electrical molding are synthesized one single generic modularly adaptable constituent components for each one of said categories” (claim 36);
“development process and analysis and synthesis” (claim 36)
“and consequently, they are completely different from the original constituent elements which are the elemental raw and basic version that sourced them” (claim 36)
“morphologically flexible”  “morphological variations” and “is defined morphologically” , “morphologically specialized interconnection modules that is adapted morphologically to the 
“a new single and specific ornamental line” (claim 36);
all instances of “molding differentiation guidelines”  (at least claim 36)
all instances of “polymorphic” (at least claim 36)
“insulating board that is the electrical nucleus” (claim 36)
“morphological modular adaptability function making up both functions together the interactive interrelation axis” (claim 36)
all instances where a sub-module has the descriptor of “electrical board” or “different specialized shapes”, “unique electrical pole”  (at least claim 36);
“different classes … to build electrical circuits or part of a circuit that makes up the electrical board submodule” (claim 36);
“the molded box performs as a shape adapter”  (at least claim 36);
all instances of “polymorphic” and “structural morphology(ies)” (at least claims 36)2
all instances of “metal pieces” (at least claim 36);
all instances of “implementation phase” (claim 38)
all instances of “guidelines” (claim 36, 38)
“morphological modular adaptability” “self- defined its morphology", “interactive interrelation axis for morphological adaptation”, “functions that regulate the morphological interaction between the improved paten from the preamble” (claim 38)
“adaptable insulating body”, “at least one adaptable electrical elements, being said insulating body the electrical nucleus that gathers and combine the different classes of adaptable electrical elements” (claim 38)
“premade circuit or parts of circuits” (claim 38);
“polymorphic adaptable constituent component” (claim 38);
“electrical board”, “nucleus”, “electrical interphase … and the electrical components” (claim 38)
“other components that don’t belong to it” (claim 38)
“commanded by the molding’s ornamental guidelines” (claim 38)
“electrical boards submodules are interchangeable between all the interconnection modules that perform the same function into different ornamental lines” (claim 38) ;
A majority of claim 40 finds no support in the original disclosure including “conductive metal parts”, “any class is made up of electrical contacts”, electrical elements are specialized for their specific function”, “same single electrical element that join at least two of those contacts”, “electrical load”, “electrical elements of the same class or different classes to build electrical circuits or part of the circuits”, “unique pieces of metal”, “single piece of conductive metal with two or more ends … metallic ways that act as conductors”  (claim 40)
While some of claim 41 could be supported if terms were changed to be consistent with the original specification and unnecessary narrative removed the following is not supported “fragile elements” , “affect the quality of the joints”,  “duct”,   “precise interconnection”, “transverse plane”, “transversal shape of the internal cavity of said connection guide starts reducing the size . . . connection guide has a little bigger perimeter than the ornamental electrical molding …”; “little smaller transversal profile … increase the pressure”; “two different pressures”, “pressure is transmitted”, etc.;  
A majority of claim 42 finds no support in the original disclosure and is narrative as to the benefits of the invention without benefit of clear concise and supported claim language, including all discussion with regard to the “molded box”, “hidden part”, “allocate third parts components” and “affected morphologically by the design variation”, “concentrate the disposable effects”, “unique” and “unusable with other ornamental line”, “node of the shape adapter submodule” and “are irrecoverable each time the ornamental design of the ornamental molding changes”; 
“properly fused”, “their functions and properties are total or partially integrated” (claim 44);
“implementation stage”, “module’s ornamental adaptation defines morphological changes”, “make then unique for each new ornamental line and unusable with other ornamental lines” , “prevails”, “are conditioned”, “are irrecoverable and unusable”, “becomes disposable”, “specialized devices with different ‘structural morphologies’ and different ‘electrical configuration’”; (claim 46)
“self-defined”, “recreate any type of connector and fittings with any morphological and with any electrical configuration…morphological modular adaptability which process the morphological adaptation” (claim 47);
“two stages”, “disintegrating and decomposing … all the hypothetical connectors and fittings”, “extracting the generic similar parts”, “unique” and “exclusive”, “reusable and recoverable and sharable between different ornamental line”, “process comes the second step in which it is created as many morphologically adapted connectors and fittings as it is required by the specific ornamental line”, “creation of endless ornamental lines”, “ornamental lines creation the final step of the implementation stage” (claim 48).

Claims 36-48 are rejected 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor regards as the invention.  The claims are replete with narrative language and reiteration of claim terms to the point that it is impracticable to give an examination of the claims in any meaningful sense.  
The examiner has only provided a few representative examples of how the claim fail to comply with 35 USC 112, 2nd paragraph3. Non-exhaustive examples of narrative language is found throughout all claims and no claim appears to follow proper claim format4  Use of parenthesis and quotations around claim terms (e.g., (male connectors) in claim 41), “prevails”, “shapes adapter sub-modules”, “structural morphologies”, “electrical configuration” in claim 46) should be avoided. Bolding should be avoided. Any discussion as to the benefits of the invention should be avoided in the claims. 
Applicant has further amended the claims to include repetitive narrative regarding the adaptability of the components, guidelines, process, and benefits. None of this language is clear, concise or exact as to what the invention is and how the elements claimed are structurally and functionally interrelated to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.   Non-exhaustive examples of reiteration (double inclusion) include  “interconnection module”, “adaptable”, “morphological”, “modular”, “generic”, “complementary components”, “specific”, “modularly”, “constituent elements”.   As set forth above, applicant’s claims include multiple instances of unsupported “claim language” regarding the shape, process of assembly and component parts, electrical boards and contacts including  how pressure and flexibility of the external/internal connections are made.  
Only precise, exact terms supported by the original specification should be used and only to the extent necessary for understanding.   
Claim terms lack proper antecedent basis throughout the claims.  Additionally, any use of non-descriptive terminology should be avoided. Non limiting examples include “on the contrary” (claim 46), “properly” (claim 44).  “for instance,” (claim 47), “hypothetical” (Claim 48).  Additionally, in claim 36, “as known in the art” and “equivalent expression” should not appear in the claim. In claim 37 “first” is misspelled. Proper idiomatic English is generally missing5 from all claims. Moreover, throughout the claim listing, claims are presented in different formats and fonts, including bold and bullets.  This should be avoided for readability and reproducibility.  In claim 38, “the improved patent from the preamble” should not appear in the claim.   
In claim 47, the preamble changes (e.g. The morphological modular adaptability and the molding differentiation guidelines of claim 38) from claim 38 which is drawn to “the modularly structured adaptable interconnection module”.  Correction is required. The preamble of any dependent claim must not change relative to the claim from which it depends.  
Regarding at least claims 42, 46-48, applicant appears to be mixing statutory classes of invention. The claims are drawn to “A modularly structured adaptable interconnection module” and not the method of making, implementing an ornamental line or using said module however, claims 46-48 clearly claim process steps.  Any claim that includes active method step such as “triggering” in claim 42, “implementation”, “process” or “first stage” or “next stage” contain improper positively recited method language or fail to further limit the claimed invention. 

Prior Art
Due to the narrative nature of the claims and indeterminant claim scope, no art rejection has been made at this time.  Below is a discussion on the closest prior art as it applies to the disclosed invention and proposed claim 496 provided in the Appendix.  The combined teachings of Candeloro (6045374) and de Olano (5367122, applicants own admitted prior art7), and Johnson (USPGPub 20030090182)8 teach the following:
Candeloro (US patent 6045374) teaches an interchangeable interconnection module (plug-in components, such as outlets, switches, corner adapters; Figures 10-23) having a generic base member (wall plate 210) and different cover members (e.g., housing 201, receptacle 206, light socket 260, power adapter 200, wall switch 270) having various connection guides (e.g., prongs 158, male connectors 214, opening 332) used in a wiring system in combination with a plurality of separate, preformed, insulated standard conductive strips 22.  Both the plug in components (interconnection modules) and the wiring strip are insulated and include electric wiring, contacts, male/female connectors (pin 154, socket 156) etc. as known in the art to allow a connection between the interconnection modules and the wiring strip (col. 6) to create an electrical molding system.  While Candeloro clearly teaches a two piece snap in interconnection module to be used in moldable extruded wiring system similar to de Olano 5367122 (which also discloses two separate interchangeable interconnection modules), Candeloro does not specifically discuss inventory or changing the cover of the interconnection module based on ornamental aesthetics (e.g., molding differentiation guidelines, structural adaptation and ornamental guidelines). 
de Olano (US patent 5367122) by the same inventor of the instant applications teaches a moldable extruded insulated wiring system with an interconnection module (interconnecting plug (Figure 5).  de Olano recognizes the desirability for the wiring strip to have varied ornamental possibilities including different shapes, textures and colors allowing a great variety of ornamental designs (col. 2, lines 19-24) (e.g., structural adaptation and ornamental adaptation).  de Olano also recognized shaping the molding body into any format allows manufacturing an identical molding without conductors in order to achieve symmetry effects in decorative work (e.g. structural adaptation, guidelines).  de Olano discussed using a double sided adhesive strip to mount the base of the wiring to the desired surface (col. 2, lines 33-34). de Olano does not discuss how the interconnecting plug is made specifically whether the plug includes an insulated base component and a separate insulated housing (cap, molded box) component.  Based on the teaching of Candeloro and what is known in the art, a person of ordinary skill in the art would have known at the time of the invention that the interconnecting plug disclosed in de Olano would have an insulated base conductor layer and an insulated cover member as taught by Candeloro based on the combined teaching of Candeloro and de Olano, particularly Figures 1A, 1B, 6 and 7 of de Olano and Figure 13 and 15 of Candeloro.  de Olano discusses variety of shapes for variety and the combined teaching of Candeloro and de Olano teach base components and changeable cover components (e.g. molded box) depending on the application (e.g. plug, outlet, switch, corner member).  However, the combination of Candeloro and de Olano fail to disclose solving an inventory problem and lowering costs to allow for aesthetic variation across multiple architectural considerations and the change of the cover member is specifically for reducing inventory and allow for customization/interchangeability at the interconnection module to cover various different and unique ornamental lines. 
Johnson (USPGPub 20030090182) discloses it is well known to customize a cover (bezel) with a customer specific design and how the underlying base product can be generic and during the manufacturing process any of various snap on cosmetic bezels (covers) each associated with a different 
As combined above, the combination of Candeloro, de Olano and Johnson teach
An interchangeable interconnection module9 for use with an electrical conductor unit for mounting on an exposed surface comprising an ornamental molding of flexible electrically insulating material, electrically conductive tubes of helically wound wire, said tubes being conductors located within said molding, and means on said molding for affixing said molding to the exposed surface is Jepson claim format10 and admitted prior art11   the improvement comprising said interchangeable interconnection module comprising an insulating body , one or more electrical elements (de Olano), an interchangeable decorative molded box (Candeloro (interchangeable box), de Olano (separate box) Johnson (interchangeable decorative cover for a box)) , and one or more connection guides wherein said insulating body is a base of insulating material and said electrical elements are accessory circuits incorporated into said insulating body (Candeloro), said insulating body is linked by slight elastic resistance to said ornamental electrical molding at least one joint between said electrically conductive tube and at least one of said one or more connection guides; said electrical elements having at least one external cylindrical connector pins housed within said one or more connection guides of said insulating body, said connector pins having a slightly greater diameter than the internal diameter of the conductor tube of the ornamental molding (de Olano); said at least one interchangeable molded box covers said insulating body wherein the interchangeable interconnection module with interchangeable molded box functions as an auxiliary complement to the ornamental molding that allows an adjustment of the design and the location of the electrical service where necessary (Candeloro, Johnson, de Olano). 
The interchangeable interconnection module12 for use with an electrical molding of concentric conductors comprising a first electrically conductive tube of helically wound wire, a first layer of flexible electrical insulation surrounding said first tube, a second electrically conductive tube of helically wound wire surrounding said first layer of insulation, said second conductive tube being located concentrically with respect to said first conductive tube, and a second layer of flexible electrical insulation surrounding said second tube,(de Olano) the improvement comprising said interconnection module comprising one or more concentric electrical connector wherein said concentric electrical connector comprising a first external cylindrical connector pin surrounded by a first layer of electrical insulating material that insulate said first connector pin from a second tubular connector concentrically located respect to the first connector pin and said second external tubular connector is surrounded by the insulating material of said Insulating body wherein said external cylindrical connector pin, connects electrically with the inner cavity of first electrically conductive tube of helically wound wire of the concentric ornamental electrical molding and said external tubular connector, connects with the external area of said second conductive tube of helically wound wire being located concentrically with respect to said first conductive tube (de Olano Figures 5-7, Candeloro (col. 3, lines 29-30).
Even if supported by the original disclosure, Candeloro and de Olano teach an interchangeable interconnection module being adapted morphologically, ornamentally, architecturally which unique elements and generic components and shape adaptable (de Olano, Johnson both recognize shaping the wiring and cover based on aesthetics, respectively), wherein, each new ornamental design that adopts the ornamental molding, determines the creation of a new ornamental line constituted by a new set of said interchangeable decorative molded box, and a new set of said connection guides where said interchangeable decorative molded box and connection guides are shaped in accordance with the ornamental molding shape, (both Candeloro and de Olano recognize the functional differences between plug and play interconnection modules depending on the utility (e.g. corner connections, switches, lamps, outlets, etc. as is well known in the art and readily recognized by persons of ordinary skill). Furthermore, Candeloro modified by de Olano and Johnson teaches a generic base member (wall plates 210) useable with at least two different functional and aesthetic customizable covers (e.g. outlet (Figure 15), corner member (Figure 16-17) and switch (Figures 18, 19).   Electrical boards, electrical sub components, and electrical elements are all generic terms for known electrical elements used by electricians in performing the craft of an electrician when wiring a building.  The teaching of the combined prior art make known generic base members, customizable covers where bases and covers for each interconnection module known (e.g. outlet, lamp, switch, corner, wall interconnecting (Figures 15-20 of Candeloro; Figures 5-7 of  de Olano)) where the base member and cover member are insulated and functional and ornamental variety is introduced by customizable covers which adapt to different ornamental wiring systems.  It is recognized by both in Candeloro and de Olano that different interconnection modules require different structure and electrical components including contact points to securely and safely perform the known function (switch, outlet, lamp, etc.) of the electrical accessories that combine and connect the electric moldings to one another.  Both Candeloro and de Olano disclose multiple contacts, plugs, ports, pins, etc. and that it is well known to use multiple accessories when wiring either in new construction or retrofitting to old construction where marring the walls is not desired (de Olano).    

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.  Applicant continues to argue patentability of the current invention based on disclosure not present on filing (March 24, 2009).  Many of applicant’s arguments are not legally sound based on applicant’s understanding of patent law.  While applicant has removed the new matter from the drawings and to some degree from the claims, the examiner continues to rely on the March 24, 2009 specification as the only one entered for examination.  Claims 36-48, as well as applicant’s arguments contain disclosure not supported by the originally filed application.  
It is appreciated that applicant is trying to explain his position regarding his invention and how it different and is an improvement of his previous patent.  The examiner understands that the current application is an “accessory” to the previous patented device and that the Jepson format used is an admission that the prior patented device is prior art and the current invention is an improvement of the prior patented device.  The examiner is not ignoring applicant’s arguments. The examiner is not persuaded by applicant’s arguments because they are legally inaccurate or not supported by the original specification. Unfortunately, applicant’s attempt to clarify his invention cannot go beyond the scope of the March 24, 2009 disclosure.  Additionally, applicant appears now to be trying to claim the “implementation process of making unique ornamental lines using “guidelines” which are not supported by the original specification”. Furthermore, the original claims were to an interconnection module only which was the claimed invention examined by the previous examiner.  
The entire file record is publicly available to anyone seeking to review it.  Applicant’s comments regarding the previous examiners misconduct are unfounded and a review of the record clearly reflects that.  While the current examiner has allowed applicant to modify his claims to include the combination of the interconnection module with an electrical conductor molding, the examiner will not examine “a 
While the current examiner has provided a wealth of constructive assistance to the applicant, the examiner again encourages applicant to seek out a registered practitioner who can assist applicant in making informed decisions regarding this patent application, the rejections made therein and the current position of the examiner in not allowing the application.  
Applicant’s argument’s regarding the implicit “implementation process”, “the nucleus” of the invention, the “dynamic dependence” of the invention to the previous patent and an “interconnection module cycle”, the arguments are either not supported by the original specification of unpersuasive.  The original specification discloses an accessory interconnection module that has 5 components, is generic and adaptable in shape and function to work with the previously patented electrical molding such that different ornamental lines can be created.   This “concept” or “idea” is known or obvious over the prior art of record as discussed above.  Every electrician chooses existing electrical elements, connector boxes, electronics, and interconnection modules (e.g., switches, outlets, etc.) and decorative caps when wiring a structure.  For example, an electronics hobbyist may purchase a kit of electrical components made up of generic components and specialized components including circuitry and build different electronic devices based on desire or need (e.g., a switch to dim a light).  Similar to plastic construction toys, electronic kits, consists of various interlocking complementary components that are both generic and special utility to construct and deconstruct anything within the hobbyist’s imagination.   This is the thrust (e.g. nucleus or heart) of applicant’s original disclosure.  It is not novel.  Novelty, if it exists, lies in the specifics of the disclosure (e.g. the insulated body, molded box, the shape and function on the interconnection module (e.g. accessory) in combination with the preexisting electrical molding).
Applicant’s arguments regarding US patent 5,367,122,  Jepson formatting  and claim construction is misplaced (pages 44-63, 126-127).  Applicant cannot extend the term of his previous patent.  Patent 5,367,122 is available as prior art against the improvement application.  Applicant waited almost fifteen years to file the current application after the grant of the 5,367,122 patent.   This is further supported by the 9/10/1996 letter to Mr. de Olano from Micky Yu (page 176-177) which clearly states the prior patent is prior art, does not derive the benefit of the prior art and if an improvement patent can be written in Jepson claim format which states all that is old in the preamble and only what is new after the “improvement comprising” transitional phrase. 
Applicant’s arguments regarding complying with 35 USC 112, first paragraph and 35 USC 132 are unpersuasive (pages 12-14, 27-66).  Applicant can remove these rejections by amending the claim language using ONLY  words, structures, functions that were disclosed in the original specification and to stop amending the claims with word and terms not supported by the original specification. Moreover, applicant must not claim narrative benefits, definitions, explanations and the like.  This is not appropriate in the claims.  Applicant may put all narrative benefits, definitions and explanation in the arguments.  Applicant is encouraged to focus on what the invention is structurally and functionally (based on the original disclosure) since that is the basis for which the examiner will determine patentability.  See proposed claim 49 (and canceled claim 23 discussed above) which is based on applicant’s originally filed claims.
Regarding applicant’s arguments on the conducting tubes (page 17), the structure is disclosed in the prior patent and therefore prior art.
Regarding applicant’s arguments on his development process, these argument are beyond the scope of the original disclosure.  Applicant may not add to the disclosure.  Regarding applicant’s argument as to the complementary components and hypothetical concepts, the examiner has 
Regarding applicant’s use of “static” and “dynamic” subordination, these terms are not found in the specification as filed.  The examiner agrees with applicant that the interconnection module is generic (i.e. invariable) and that the molded box is variable based on an architectural or ornamental line which is supported by the original disclosure. 
Regarding applicant’s use of “genus” and “species”, these concepts go to restriction practice and find no explicit support in the original disclosure. Pages 68-75, 123-125, 128-129.  Applicant is encouraged to only discuss his invention in terms found in the original specification such that a meaningful reply may be made by the examiner based on patent law as it applies to the original disclosure.  Applicant has support for the following terms – “generic elements”, “complementary components”, “matrices”, “synthesized”, “common” , “basic electrical functions”, “predetermined”,  “constituent elements”, “supplementary devices”, “interchangeable”, “ornamental lines”, “variation”.  
Applicant’s arguments regarding the “relationship of interdependence and absolute dependence between both patents” (page 113-114) is misplaced and irrelevant to the patentability of the current application.
Applicant’s arguments regarding unexpected results based on restriction practice and 35 USC 101 are misplaced and not further addressed.
The use of “modular morphological adaptation”, (pages 75-80, 91-93, 95, 97-103) has no support in the original disclosure albeit arguably this may be implicitly understood by the original disclosure, however applicant is encouraged to rely only on the terms found in the original disclosure when drafting claims to avoid further 35 USC 112, 1st paragraph rejection.  See footnote 2 of this office action regarding support for morphological in the original disclosure.  Regarding applicant’s argument that the examiner is narrowing construing “changing morphological aspects”,   the specification is 
Applicant’s discussion on what the molded box  (page 144-146) is without basis in the disclosure.  If applicant intends to argue that his disclosure may be so broad as to be meaningless than he will be unable to overcome the 35 USC 112 rejections in this office action.
Regarding the process of implementing the invention (e.g., method of building an ornamental line), this is not what has been examined by the examiner and is a different statutory class and is not further treated as going to the examined and claimed invention (pages 115-120).  Regarding two inventions appear to be disclosed (page 121-122), the examiner maintains that the original claims were directed to an interconnection module usable with the prior electrical molding, as best understood, by the previous examiner.  
Applicant’s development of the invention (page 81-88, 94) is not relevant to the determination of patentability.
The molding differentiation guidelines (pages 96-97) find no support in the original disclosure.
Regarding applicant’s arguments 97-113, disregarding applicants use of terms not provided in the original disclosure, the examiner generally understands the complementary constituent components and the use of different components, electronics, electric fittings and interconnection modules used in combination with ornamental electrical molding to make up ornamental lines that vary based on desired ornamentation and function. See proposed claim 49 in Appendix.  The examiner is not persuaded that that proposed claim 49 is patentable over the prior art, but it may give examiner and applicant a starting 
Applicant’s arguments regarding previously submitted claim sets are unpersuasive (pages 129-136, 139-142, 148-153).  Applicant’s arguments regarding the examiner current position are unpersuasive (148-179).  Until applicant provides a claim set compliant with 35 USC 112, no patentability determination can be meaningfully made.  Generic is such a broad term as to be meaningless.  
NOTE: The examiner has construed “generic” to mean the interconnection module has a “base” that is invariable and a molded box that is variable in shape and or function.  That is what is broad and reasonably supported by the original disclosure.   Applicant’s arguments notwithstanding pages 135-138, 142-143).
Regarding the charts on pages 178-179 showing the decline of Jepson claim construction usage, such charts have no relevance to the application.
Applicant is invited to contact the examiner by email to discuss any position taken by the examiner in this office action.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL M JAYNE whose telephone number is (571)272-7723.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        



PROPOSED Claim 48 – Complies with 35 USC 112 only. Does not define over the prior art discussed in the office action.

Claim 48 (proposed, new) An ornamental electrical molding system comprising a plurality of ornamental electrical molding sections for mounting on an exposed surface of a pre-existing structure the improvement comprising,
a plurality of separate and independent complementary components including electrical elements, electrical fittings and at least one interchangeable interconnection module, the plurality of complementary components having different functions to connect joints, deviations and branches of the plurality of ornamental electrical molding sections;
the plurality of electrical elements and electrical fittings are adapted to expand electrical functionality of the ornamental electrical molding system; 
the at least one interchangeable interconnection module is a connector to a variety of complementary components;
the at least one interchangeable interconnection module provides an interface connection between the ornamental electrical molding sections to connect the electrical molding sections and complementary components to functionally integrate electrical elements into the molding system; 
said at least one interchangeable interconnection module comprising at least one electrical element of the plurality of electrical elements, an insulating body for the at least one electrical element;  said at least one interchangeable interconnection module comprises a molded box that covers the said at least one interchangeable interconnection module; the molded box having an ornamental and functional shape, wherein each one of the at least one interchangeable interconnection modules have the same or a different ornamental or functional shape; said at least one interchangeable interconnection module having one or more connection guides wherein the 
the electrical molding section and complementary components are interconnected by complementary connecting pins and conductor tubes,  
wherein the insulating body includes an adhesive material to allow fixing of the said at least one interchangeable interconnection module to the external structure, whereby various different ornamental lines can be created by connecting complementary components, at least one interconnection module, and ornamental electrical molding based on desired aesthetics and electrical needs and usable with a variety of different pre-existing architectural molding.  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.75(d) claim terminology must find correspondence with the written specification.
        2 Page 16 of the original specification provides support ONLY for the molded external box having “changing morphological aspects”.  The examiner has interpreted this to mean generic components are invariable (having no  uniqueness) and the cover’s shape can be changed with the variation of ornamental line, as is known in the art.  Applicant is not permitted to now narrowly construe how he will specifically do this or try to explain what he is doing is different from what the prior art teaches.  Applicant’s only guidance given in the specification about “adjusting” or “varying” the shape which is a cover which may have an electric contact within.  Applicant cannot later expand what he meant by adding disclosure to the specification after filing. 
        3 Most of the exemplary language pointed out in the 35 USC 112, first paragraph has applicability under 35 USC 112, second paragraph as narrative in nature and content and failing to particularly claim the invention.
        4 In lieu of pointing out exhaustive examples of narrative language the examiner has provided a proposed claim 49 for applicant’s consideration.  The claim is a properly formatted which complies with 35 USC 112 in the appendix for applicant’s review. For reasons set forth in the discussion of the prior art, the claim is not allowable over the prior art but would reduce issues if applicant chose to cancel previous claims and accept this claim for purposes of appeal.
        5 Proper idiomatic English is the least of the examiner’s concerns and is willing to work constructively with applicant if allowable subject matter is ever agreed upon.  Of primary importance is a 35 USC 112 compliant claim to the invention.
        6 If applicant cancels all claims and adds claim 49 for purposes of appeal the examiner will address the art rejection and any argument more fully at that time without introducing a new grounds of rejection since the applicant has already seen this art rejection and has had the opportunity to reply to it.
        7 See more comprehensive discussion of de Olano set forth above.
        8 In an effort to end prosecution and reduce issues the examiner has discussed the prior art applied individually as to what they teach and don’t teach and how they are combined by the examiner. 
        9 This is generally canceled claim 23.
        10 MPEP 2129 – Admissions as Prior Art.
        11 de Olano, Figure 5, “interconnecting plug”.
        12 Generally canceled claim 24 in independent form.